DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary
This is the initial Office Action based on Application 17/194,775 filed 03/08/2021 by Bruce Gardiner Aitken, Michael Edward Badding, George Halsey Beall, Curtis Robert Fekety, Lanrik Wayne Kester, Robert Michael Morena, and Zhen Song.
Claims 1-20 are currently pending and have been fully considered.  Of those claims, claims 9-20 are withdrawn from consideration as being drawn to non-elected subject matter.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method of forming a solid lithium-ion electrolyte membrane, classified in C03B19/06.
II. Claims 9-20, drawn to a solid lithium-ion ceramic electrolyte membrane, classified in H01M10/0562.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process the method can be used to make another and materially different product, such as a lithium-ion membrane with an average thickness of greater than 200 microns and made of the reaction product of the solid reactant and refractory oxide reactant.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Shantanu Pathak on 03/17/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SWARTZLANDER (US 2007/0176332 A1) in view of KUMAR (US 2007/0117026 A1) and TERAMOTO (US 2009/0081555 A1).
With respect to claims 1 and 3.  SWARTZLANDER teaches a method of forming a fuel cell electrolyte (abstract).  The method 100 includes making reaction sintered zirconia (paragraph 0032).  Yttria and zirconia powders may be mixed together to form a yttria zirconia mixture (paragraph 0032).  A metal oxide is added to the mixture prepared in step 102 to facilitate the reactivity of the yttria and zirconia at a temperature of about 1500 degrees C or less (paragraph 0033).  The metal oxide may be nickel oxide, iron oxide, cobalt oxide, manganese oxide, or copper oxide (paragraph 0033).  The mixture is then heated and in situ calcination process called reaction sintering is performed (paragraph 0035).  The mixture of yttria, zirconia, and metal oxide may be formed into a green body that has the shape of the electrode 302 (paragraph 0040).  The greed body is then reaction sintered at about 1500 degrees C or less to form a sintered body made of the YSZ and metal oxide (paragraph 0040).  The YSZ is taken to be the claimed amorphous, glass, or low melting temperature solid reactant, and the metal oxide is taken to be the claimed refractory oxide reactant.  
SWARTZLANDER teaches forming a green body, but doesn’t teach tape casting as the method of forming the green body.
KUMAR teaches a solid composite membrane formed by a glass powder mixed with a conditioning agent and a binder or plasticizer, the resulting slurry is cast into a tape, and then is subject to a sintering process (abstract).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the green body of SWARTZLANDER using the tape casting as taught by KUMAR, as this is a simple combination of known prior art elements in order to achieve predictable results.
SWARTZLANDER teaches the formation of a green body (paragraph 0040).  However, SWARTZLANDER does not explicitly teach the green body includes one of a binder and a plasticizer.  
KUMAR teaches the resulting glass or glass ceramic powder is mixed with a binder and a plasticizer to form a slurry, this slurry is milled and cast into a green tape which is subjected to a sintering process (paragraph 0028).  The binder may include at least poly(vinylbutyl) (Table 2) which is taken to be polyvinylbutyral.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the binder to form the green tape, as this is a combination of known prior art elements in order to achieve predictable results.  
SWARTZLANDER does not explicitly teach an average particle size of the amorphous, glassy, or low melting temperature solid reactant is less than 0.5 microns, and an average particle size of the refractory oxide reactant is less than 0.5 microns.  
TERAMOTO teaches a solid electrolyte obtained by sintering a powder (abstract).  The method of forming the solid electrolyte includes the step of preparing a green sheet (abstract).  For the purpose of increasing a packing, an average particle size of the lithium ion conductive inorganic material powder is preferably not more than 5 micron, more preferably not more than 1 micron, and a lower limit of preferably 0.01 micron or more (paragraph 0041).  This is taken to be an overlapping range with the claimed amount of less than 0.5 microns.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.  In the specific example the materials are mixed and processed to form a flake which is then treated in a wet ball miss (paragraph 0071).  The obtained slurry was spray dried to obtain a glass ceramic fine particle having an average particles size of 0.4 microns (paragraph 0071).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form material powders of SWARTZLANDER and KUMAR to be less than 0.5 microns as taught by TERAMOTO in order to increase the packing of the powder (TERAMOTO paragraph 0041).  
With respect to claim 2.  SWARTZLANDER does not explicitly teach where the amorphous, glassy, or low melting temperature solid reactant further comprises an oxide modifier.  
KUMAR teaches the glass ceramic powder includes lithium oxide, alumina, titanium dioxide, and diphosphorous pentoxide (paragraph 0010).  The alumina is taken to be analogous to the claimed oxide modifier.
At the time the invention as filed one having ordinary skill in the art would have been motivated to further include at least the alumina as an oxide modifier, as this is a combination of known prior art elements in order to achieve predictable results.  In the present case both SWARTZLANDER and KUMAR teaches powders for the formation of solid lithium electrolyte, and then KUMAR teaches that alumina is a known element for the formation of the electrolyte.  
With respect to claims 5-7.  SWARTZLANDER teaches the reaction sintering at about 1500 degrees C or less (paragraph 0040).  
TERAMOTO then teaches a sintering temperature from 750 degrees C to 1250 degrees C (paragraph 0013).  This is taken to be an overlapping range with the claimed value.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
At the time the invention was filed one having ordinary skill in the art would have been motivated to adjust the sintering temperature as taught by TERAMOTO for the sintering of SWARTZLANDER, as this is a combination of known prior art elements in order to achieve predictable results.  Presently SWARTZLANDER teaches a sintering of 1500 degrees C or less, and then TERAMOTO teaches that the sintering temperature may be as low as 750 degrees C.  
With respect to claim 8.  As noted above, TERAMOTO teaches a lower limit of the average particle size of the lithium ion conductive inorganic material powder is preferably 0.01 micron or more, more preferably 0.05 microns or more (paragraph 0041).  Therefore the combination with TERAMOTO teaches an overlapping range with prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,411,288. Claim 1 of patent ‘288 claims a method of forming a solid lithium ion electrolyte membrane that includes a step of combining an amorphous, glassy, or low melting temperature solid reactant with a refractory oxide reactant to form a mixture, cast the mixture to form a green body, and reactant the reactants (claim 1).  The particle sizes of the amorphous, glass, or low melting temperature solid is less than 0.5 microns, and the refractory oxide is less than 0.5 microns (claim 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722